Detailed Action
This office action is a response to a arguments made by the Applicant on 10/22/2021; Claims 1 – 30 are pending; Claims 1,9,29, and 30 are amended


Applicant’s Arguments
Applicant argues that  the cited sections of the applied references do not disclose at least "identifying a group of user equipment (UEs) to receive multicast or broadcast (M/B) traffic over a radio access network (RAN) based on the group of UEs sharing a common set of parameters indicated in the multicast or broadcast traffic,  wherein a UE, of the group of UEs, is included in the group of UEs and a different group of UEs associated with a different common set of parameters" as recited in claim 1, as amended.

In reviewing the amended claim(s), Examiner finds that as amended, the claim has not changed significantly. For example laptop UE(s) or sensor UE(s) may belong to a group identified to receive M/B traffic and also have a ‘parameter’ of a different group (that does not need to be identified) e.g. a laptop or sensor part number (PN). The claim does not call for the second group to be ‘identified to receive’ anything.  

Examiner cites Yerramalli United States Patent Application 20160309354 who teaches of a UEs which may belong to a first and second group.



Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 


Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.  
 4. Considering objective evidence present in the application indicating obviousness or  
nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 3, 6, 8 - 11, 16 - 17, 19 - 25, and 27 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Fujishiro United States Patent Application 20170325277 in view of Shrivastava United States Patent Application 20110149760 in further view of Zhang United States Patent Application 20110096796  in further view of Yerramalli United States Patent Application 20160309354.
With regards to Claims 1 and 29, Fujishiro teaches of a method of wireless communication performed by a base station, comprising of identifying a group of user equipment (UEs) to receive multicast or broadcast traffic over a radio access network (RAN); ¶[0113] The receiver 110 of the UE 100 receives the multicast data transmitted from the eNB 200 to a plurality of UEs 100 using the same downlink radio resources as illustrated in FIG. 6. The same downlink radio resources are at least one resource blocks included in the PDSCH. As described above, a plurality of UEs 100 constitute the UE group to which the same group identifier is allocated.
transmitting a configuration to the group of UEs, wherein the configuration includes a group identifier associated with the group of UEs; ¶[0107] A common group identifier (for example, a group RNTI) is allocated to each of the UEs 100 in the UE group. The group identifier is allocated by the eNB 200 (or MCE). 
transmitting the multicast or broadcast traffic over the RAN in a physical downlink shared channel (PDSCH) communication, wherein the group identifier is used to indicate the multicast or broadcast traffic to the group of UEs; ¶ [0108] The eNB 200 transmits the same downlink control signal (the downlink SI or the like) and the downlink data (multicast data) to the UEs 100 constituting the UE group using the group identifier. For example, the eNB 200 includes the CRC bit scrambled with the group identifier in the downlink control signal, and transmits the resulting downlink control signal through the PDCCH. Further, the eNB 200 transmits the multicast data through the PDSCH using the downlink radio resources (at least one resource blocks) indicated by the downlink SI.

Fujishiro teaches discloses the invention substantially as recited above. However, Fujishiro does not disclose of transmitting a configuration to the group of UEs where the group of UEs is associated with a common set of parameters indicated in the multicast or broadcast traffic; Such a groupcast limitation would be advantageous so that a subset of UEs can be partitioned to receive subsequent common packets and resources.

It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Fujishiro. transmitting a configuration to the group of UEs where the group of UEs is associated with a common set of parameters indicated in the multicast or broadcast traffic; 

Shrivastava in the same field of endeavor teaches in ¶[0027] FIG. 2 is a block diagram of frames used for signaling resource allocation information and sending corresponding data for groups of users in accordance with some embodiments of the invention where a parameter set ID is established independently of a user group ID. Group resource allocation (GRA) is used to provide resource allocations to multiple users per group where each group corresponds to a set of parameters such as MCSs, resource size, burst size, MIMO mode, and other signal characteristics. The groups of users are established based at least in-part on parameters specific to each group. 
 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro.  
 
 One would have been motivated to modify Fujishiro in this manner so that group resource allocation (GRA) can be made to a specific subset of UEs per Shrivastava ¶[0027] to provide group resource allocations to multiple users per group where each group corresponds to a set of parameters. 

It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Fujishiro where wherein a UE, of the group of UEs, is included in the group of UEs and a different group of UEs associated with a different common set of parameters
 
Zhang in the same field of endeavor teaches in ¶[0072] In still another embodiment using a non-sounding management frame, the non-sounding management frame is a unicast frame that assigns multiple group IDs and associated unique index values for each group ID to a single client station 25. According to yet another embodiment, the non-sounding management frame is a multicast frame that is transmitted to an entire MU group. The multicast frame assigns multiple group IDs, and associated unique index values for each group ID, to one or more client stations 25 in the MU group to which the multicast frame is transmitted.

One would have been motivated to modify Fujishiro in this manner so that one UE can receive multiple multicast/broadcast transmissions assigned to different groups.

Zhang does not disclose, Yerramalli teaches of a UE, of the group of UEs, included in the group of UEs and a different group of UEs associated with a different common set of parameters; ¶ [0107] The eNB may transmit an indication of common CCA parameter(s) to a defined group of UEs. The common CCA parameter(s) may be transmitted to each of the UEs in the defined group individually or as a broadcast. The defined group may comprise a set of UEs grouped for FDM or Multiple User MIMO (MU-MIMO) operation. By providing common CCA parameters to a group of UEs ensures that the UEs will have the same set of CCA parameters; ¶ [0108] A UE may be a part of several defined groups of UEs, and each defined group of UEs may have its own set of common CCA parameters. Thus, the eNB may transmit multiple sets of CCA parameters to a single UE, each set including at least one CCA parameter.


One would have been motivated to modify Fujishiro in this manner so that one UE can receive multiple multicast/broadcast transmissions assigned to different groups.

With regards to Claims 9 and 30,  Fujishiro  teaches of a method of wireless communication performed by a UE, comprising of receiving a configuration for a group of UEs, including the UE, associated with parameters indicated in multicast or broadcast traffic, wherein the configuration includes a group identifier associated with the group of UEs; ¶[0113] The receiver 110 of the UE 100 receives the multicast data transmitted from the eNB 200 to a plurality of UEs 100 using the same downlink radio resources as illustrated in FIG. 6. The same downlink radio resources are at least one resource blocks included in the PDSCH. As described above, a plurality of UEs 100 constitute the UE group to which the same group identifier is allocated
   receiving the multicast or broadcast traffic over a radio access network (RAN) in a physical downlink shared channel (PDSCH) communication, wherein the group identifier is used to identify that the multicast or broadcast traffic is intended for the UE; ¶[0107] A common group identifier (for example, a group RNTI) is allocated to each of the UEs 100 in the UE group. The group identifier is allocated by the eNB 200 (or MCE). 

Fujishiro teaches discloses the invention substantially as recited above. However, Fujishiro does not disclose of receiving a configuration for a group of UEs, including the UE, associated with a common set of parameters indicated in multicast or broadcast traffic, wherein the configuration includes a group identifier associated with the group of UEs; Such a groupcast reception would be advantageous so that a subset of UEs can be identified to receive subsequent common packets and resources.

 It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Fujishiro where transmitting a configuration to the group of UEs where the group of UEs is associated with a common set of parameters indicated in the multicast or broadcast traffic; 

Shrivastava in the same field of endeavor teaches in ¶[0027] FIG. 2 is a block diagram of frames used for signaling resource allocation information and sending corresponding data for groups of users in accordance with some embodiments of the invention where a parameter set ID is established independently of a user group ID. Group resource allocation (GRA) is used to provide resource allocations to multiple users per group where each group corresponds to a set of parameters such as MCSs, resource size, burst size, MIMO mode, and other signal characteristics. The groups of users are established based at least in-part on parameters specific to each group. 
  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Shrivastava teaching of other signal characteristics. 
 
 One would have been motivated to modify Fujishiro in this manner so that group resource allocation (GRA) can be made to a specific subset of UEs per Shrivastava ¶[0027] to provide group resource allocations to multiple users per group where each group corresponds to a set of parameters. 


It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Fujishiro where wherein a UE, of the group of UEs, is included in the group of UEs and a different group of UEs associated with a different common set of parameters
 
Zhang in the same field of endeavor teaches in ¶[0072] In still another embodiment using a non-sounding management frame, the non-sounding management frame is a unicast frame that assigns multiple group IDs and associated unique index values for each group ID to a single client station 25. According to yet another embodiment, the non-sounding management frame is a multicast frame that is transmitted to an entire MU group. The multicast frame assigns multiple group IDs, and associated unique index values for each group ID, to one or more client stations 25 in the MU group to which the multicast frame is transmitted.

One would have been motivated to modify Fujishiro in this manner so that one UE can receive multiple multicast/broadcast transmissions assigned to different groups.

With regards to Claim 2, Fujishiro  teaches where the configuration indicates one or more permitted transmission configuration indicator (TCI) states for the group of UEs; ¶[0107] A common group identifier (for example, a group RNTI) is allocated to each of the UEs 100 in the UE group. The group identifier is allocated by the eNB 200 (or MCE).

With regards to Claim 3,  Fujishiro  teaches where the one or more permitted TCI states for the group of UEs are: different from one or more TCI states used for unicast communication with one or more UEs in the group of UEs, signaled in a radio resource control (RRC) message or a media access [0049] In the second embodiment, the transmitter is configured to transmit configuration information related to the resource pool to the plurality of user terminals. The configuration information includes at least one of: a difference between a reference point on a time axis and a start point of the resource pool; a difference between a reference point on a frequency axis and a start point of the resource pool; a range of the resource pool on the time axis; and a range of the resource pool on the frequency axis.

With regards to Claims 6 and 16, Fujishiro teaches where the multicast or broadcast traffic is Ethernet traffic; ¶ [0075] FIG. 2 is a protocol stack diagram of a radio interface in the LTE system. As illustrated in FIG. 2, the radio interface protocol is divided into first to third layers of an OSI reference model, and the first layer is a physical (PHY) layer. The second layer includes a medium access control (MAC) layer, a radio link control (RLC) layer, and a packet data convergence protocol (PDCP) layer. The third layer includes a radio resource control (RRC) layer.

With regards to Claim 10, Fujishiro  teaches where a first radio network temporary identifier (RNTI) for physical downlink control channel (PDCCH) communications associated with the multicast or broadcast traffic and a second RNTI for PDSCH communications that carry the multicast or broadcast traffic, different physical uplink control channel (PUCCH) resources to be used by different UEs, in the group of UEs, for acknowledgment or negative acknowledgement (ACK/NACK) feedback, one or more permitted transmission configuration indicator (TCI) states for the group of UEs, one or more resources to be used for transmission of channel state information (CSI), wherein the transmission of the CSI is triggered based at least in part on satisfaction of a condition, or a combination thereof. ¶ [0248] The connection request message includes a field (EstablishmentCause) indicating a connection reason. The UE 100 may include the information related to the multicast data in the field indicating the connection reason. For example, the information related to the multicast data includes at least one of information indicating failure of reception of the multicast data (SC-PTM reception failure)[i.e. (ACK/NACK) feedback], information indicating a modulation and coding scheme recommended to be applied to transmission of the multicast data (Desired MCS), temporary mobile group identity (TMGI) information corresponding to the multicast data, a logical channel ID corresponding to the multicast data, and a group RNTI (G-RNTI) corresponding to the multicast data. For example, a list form including two or more pieces of information such as [TMGI, SC-PTM reception failure (true/false), and Desired MCS] may be used.

With regards to Claim 11, Fujishiro teaches where the one or more permitted TCI states are: 
different from one or more TCI states used for unicast communication with one or more UEs in the group of UEs, signaled in a radio resource control (RRC) message or a media access control (MAC) control element, or 	a combination thereof. ¶ [0077] The MAC layer performs priority control of data, a retransmission process by hybrid ARQ (HARQ), a random access procedure, and the like. Data and a control signal are transmitted between the MAC layer of the UE 100 and the MAC layer of the eNB 200 via the transport channel. The MAC layer of the eNB 200 includes a scheduler that decides uplink and downlink transport formats (a transport block size and a modulation and coding scheme (MCS)) and an allocated resource block for the UE 100.
With regards to Claim 23, Fujishiro teaches where beam management reporting for the group of UEs is configured separately for unicast traffic and the multi cast or broadcast traffic; [0122] Here, the configuration information of the threshold value may be broadcast from the eNB 200 through system information (SIB) or may be unicast from the eNB 200 through an individual RRC message. 
With regards to Claim 24, Fujishiro teaches discloses the invention substantially as recited above. 
However, Fujishiro does not disclose where a scheduling offset threshold used for the multicast or broadcast traffic over the RAN is different from a scheduling offset threshold used for unicast communications. This would be advantageous to signal whether a unicast or multicast traffic will be transmitted. 
It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Fujishiro where a scheduling offset threshold used for the multicast or broadcast traffic over the RAN is different from a scheduling offset threshold used for unicast communications;
 Shrivastava in the same field of endeavor teaches in ¶[0043] Creation of the parameter sets can occur through execution of an algorithm at the base station 102 with resulting parameter set information sent to available STA 104 through a unicast, multicast, and/or broadcast message.  Alternately, the execution of the algorithm may be performed at the base station 102 and the STA 104, wherein the base station 102 and the STA 104 each derive available parameter sets based at least upon possible MCS and resource sizes [i.e. threshold]. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Shrivastava teaching of ¶[0043]  where  parameter set information are sent to available UE through a unicast, multicast, and/or broadcast message.
 One would have been motivated to modify Fujishiro in this manner so that different protocols can be used to communicate corresponding service using multicast/broadcast or unicast communication.
With regards to Claim 25, Fujishiro teaches where the multicast or broadcast traffic is received based at least in part on a unicast communication transmitted by the UE and associated with the group of UEs, wherein the unicast communication is encrypted using a UE- specific encryption key associated with the UE; ¶ [0079] The PDCP layer performs header compression/decompression and encryption/decryption.
With regards to Claim 27, Fujishiro teaches of receiving a retransmission of the PDSCH communication a preconfigured or prespecified number of times. ¶ [0077] The MAC layer performs priority control of data, a retransmission process by hybrid ARQ (HARQ), a random access procedure, and the like. Data and a control signal are transmitted between the MAC layer of the UE 100 and the MAC layer of the eNB 200 via the transport channel. The MAC layer of the eNB 200 includes a scheduler that decides uplink and downlink transport formats (a transport block size and a modulation and coding scheme (MCS)) and an allocated resource block for the UE 100.
With regards to Claim 28, Fujishiro teaches of transmitting channel state information (CSI) using one or more uplink resources based at least in part on a determination that a CSI trigger condition is satisfied; ¶[0101] The CQI, the PMI, and the RI are information obtained by the UE 100 performing channel estimation using a downlink reference signal and are the channel state information (CSI) indicating the downlink channel state. The SR is information requesting an allocation of uplink radio resources (resource block). The ACK/NACK is delivery confirmation information indicating whether or not the downlink data [i.e. trigger]has been correctly received. The PUSCH mainly carries the uplink data but can also be used for carrying the uplink control signal.

With regards to Claim 8, Fujishiro teaches of retransmitting the PDSCH communication based at least in part on acknowledgement or negative acknowledgment (ACK/NACK) feedback indicating that one or more UEs, included in the group of UEs, did not receive the PDSCH communication
¶ [0210] When downlink unicast transmission is applied, the transmitter 120 of the UE 100 transmits either the positive response (ACK) indicating that the downlink data is correctly received or the negative response (NACK) indicating that reception of the downlink data fails to the eNB 200 as the feedback Information. In other words, when the reception of the downlink data fails, the NACK is transmitted, and when the downlink data is correctly received, the ACK is transmitted.

With regards to Claims 17 and 20, Fujishiro discloses the invention substantially as recited above. 

However, Fujishiro does not disclose where the UE is included in multiple groups of UEs corresponding to multicast or broadcast traffic having different sets of parameters as would be advantageous for UEs that require custom services.

It may be obvious to a person skilled in the art at the time of the invention disclosure where the UE is included in multiple groups of UEs corresponding to multicast or broadcast traffic having different sets of parameters.  

Shrivastava in the same field of endeavor teaches in ¶[0048] FIG. 8 is a flowchart that describes a method for GRA in accordance with some embodiments of the invention. In element 800, available MCS and packet sizes are determined and a resource size matrix is computed or determined in element 805. Effective combinations of MCS and packet sizes are selected from the resource size matrix in element 810. A first parameter set is defined using the effective combinations of MCS and packet sizes in element 815. A first group of user that uses a first parameter set and a second group of users that use the first parameter set are formed in element 820. A first subframe in a first frame is generated in element 825 wherein the first subframe is assigned a first group ID number for the first group and wherein the first group uses a first parameter set. A second subframe in the first frame is generated in element 830 wherein the second subframe has a second group ID number for the second group and wherein the second group uses the first parameter set.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro in this manner.

 Modifying Fujishiro with Shrivastava teachings per ¶[0048]  where a first group of UEs using a first parameter set and a second group of users that use the first parameter set allow  a UE to receive services/resources selectively.

With regards to Claim 19, Fujishiro teaches the group identifier is a group radio network temporary identifier; ¶ [0167] Here, for example, the unique information allocated from the eNB 200 to the UE 100 is a cell RNTI (C-RNTI). The unique information which is preconfigured to its own UE 100 is an international mobile subscriber identity (IMSI) or an SAE temporary mobile subscriber identity (S-TMSI). The IMSI is unique information stored in the UIM card. The S-TMSI is unique information which is allocated from the MME to the UE 100 when the UE 100 performs location registration in the network.

With regards to Claims 21, Fujishiro discloses the invention substantially as recited above. 

However, Fujishiro does not disclose where different groups of UEs, associated with multicast or broadcast traffic having different sets of parameters, are associated with a same group radio network temporary identifier which would be advantageous for UEs that require multiple resources/service.

It may be obvious to a person skilled in the art at the time of the invention to modify Fujishiro disclosure different groups of UEs, associated with multicast or broadcast traffic having different sets of parameters, are associated with a same group radio network temporary identifier.

 Shrivastava in the same field of endeavor teaches in ¶[0048] FIG. 8 is a flowchart that describes a method for GRA in accordance with some embodiments of the invention. In element 800, available MCS and packet sizes are determined and a resource size matrix is computed or determined in element 805. Effective combinations of MCS and packet sizes are selected from the resource size matrix in element 810. A first parameter set is defined using the effective combinations of MCS and packet sizes in element 815. A first group of user that uses a first parameter set and a second group of users that use the first parameter set are formed in element 820. A first subframe in a first frame is generated in element 825 wherein the first subframe is assigned a first group ID number for the first group and wherein the first group uses a first parameter set. A second subframe in the first frame is generated in element 830 wherein the second subframe has a second group ID number for the second group and wherein the second group uses the first parameter set. 
 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Shrivastava ¶[0048] where Effective combinations of MCS and packet sizes are selected from the resource size matrix so that a virtual multicast can be made to a set of group sub-sets of multiple groups. 

With regards to Claims 22, Fujishiro teaches where the group identifier is used to distinguish among the different groups of UEs; ¶ [0160] Further, the feedback resource pool is allocated for each UE group. For example, the feedback resource pool is associated with the group identifier. In the example of FIG. 8, three feedback resource pools corresponding to three UE groups (groups 1 to 3) are arranged in predetermined time resources (one subframe or one radio resource).
 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over  Fujishiro United States Patent Application 20170325277 in view of Shrivastava United States Patent Application 20110149760 in further view of Zhang United States Patent Application 20110096796 and in further view of Gladwin United States Patent Application 20190109711.
With regards to Claim 26 Fujishiro teaches discloses the invention substantially as recited above, however Fujishiro does not disclose where the multicast or broadcast traffic is encrypted based at least in part on a common encryption key associated with the group of UEs – which would be advantageous to secure the traffic.
However, Fujishiro does not disclose where the multicast or broadcast traffic is encrypted based at least in part on a common encryption key associated with the group of UEs as would be advantageous for secure transmission.
It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Fujishiro where the multicast or broadcast traffic is encrypted based at least in part on a common encryption key associated with the group of UEs. 

Gladwin in the same field of endeavor teaches in ¶ [0117] The method continues at step 160 where the processing module accesses a computing network utilizing the data. For example, the processing module generates a wireless network access request utilizing a group broadcast encryption key and a channel identifier of the data to access wireless communications of a group of wireless user devices affiliated with the processing module. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Gladwin ¶[0117]   utilizing a group broadcast encryption key and a channel identifier of the data to access wireless communications of a group of wireless user devices.
 One would have been motivated to modify Fujishiro in this manner so that group multicast or broadcast traffic can be conveyed to a group of UEs using a common encryption key so to insure secure communication. 	
Claims 4 – 5, and 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Fujishiro United States Patent Application 20170325277 in view of Shrivastava United States Patent Application 20110149760 in further view of Zhang United States Patent Application 20110096796 and in further view of Suzuki United States Patent Application 20160174194.

With regards to Claims 4, 12, Fujishiro teaches the invention substantially as recited above. 

Fujishiro does not disclose where a packet data convergence protocol (PDCP) header, that encapsulates the multicast or broadcast traffic, indicates a source UE, of the group of UEs, from which the multicast or broadcast traffic originated as would be advantageous in determining a source UE.

It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Fujishiro where a packet data convergence protocol (PDCP) header, that encapsulates the multicast or 

Suzuki in the same field of endeavor teaches in   ¶ [0060] After the transition, if the UEs in the groupcast UE group will continue to communicate through broadcast, the master UE 601[i.e. a source UE] can then transmit one common groupcast DCI which is scrambled by the group ID to all the UEs 602-605 next time (not shown), and the UEs 602-605 can decode the common groupcast DCI by the group ID which has been transmitted through the groupcast DCI during the transition process shown on the downside of FIG. 6.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Suzuki ¶[0060] so that a source UE, of the group of UEs can communicate with peers in its group.

With regards to Claims 5, 13, Fujishiro discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to transmit an indication of a source UE, of the group of UEs, from which the multicast or broadcast traffic originated.  

Suzuki in the same field of endeavor teaches in  ¶ [0059] FIG. 6 illustrates an example of transition from unicast to groupcast according to the first embodiment of the present disclosure. On the upside of FIG. 6, UE 601 is communicating with UEs 602-605 through unicast respectively. In this circumstance, UE 601 can transmit a unicast DCI in (E)PDCCH ((enhanced) physical downlink control channel) and a PDSCH respectively to each of UEs 602-605, and both the unicast DCI and the PDSCH are scrambled by the respective UE ID.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro so that a source or unique UE, of the group of UEs can coordinate communication with peers in its group.

With regards to Claims 14, Fujishiro teaches where the source UE is indicated using a source UE identifier included in a physical downlink control channel (PDCCH) communication that schedules the multicast or broadcast traffic or in a media access control (MAC) control element; ¶ [0084] In the downlink, an interval of first few symbols of each subframe is a region used mainly as a physical downlink control channel (PDCCH) for transmitting a downlink control signal. The remaining parts of each subframe are a region that can be mainly used as a physical downlink shared channel (PDSCH) for transmitting downlink data. A downlink reference signal such as a cell specific reference signal (CRS) is arranged in each subframe.

With regards to Claims 15, Fujishiro teaches where the UE is configured to discard, refrain from monitoring for, or refrain from obtaining the multicast or broadcast traffic when the UE is the source UE; ¶ [0215] However, the NACK by the common resources is applied, the NACKs of a plurality of UEs 100 are combined, and the eNB 200 is unable to identify a NACK transmission source UE. However, retransmission to each UE 100 in the group is performed in a multicast manner, and thus it is not necessary to identify the UE 100 that has transmitted the NACK

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro United States Patent Application 20170325277 in view of Shrivastava United States Patent Application 20110149760 a in further view of Zhang United States Patent Application 20110096796 and in further view of Obrist United States Patent Application 20140303784.
 
 With regards to Claims 7, 18 , Fujishiro teaches discloses the invention substantially as recited above. Fujishiro does not disclose where each UE, in the group of UEs, is associated with at least one of: a same virtual local area network (VLAN) identified in the multicast or broadcast traffic, a same set of parameter values, used for packet filtering, included in the multicast or broadcast traffic, or  a combination thereof. 

  It may be obvious to a person skilled in the art at the time of the invention disclosure to modify Fu teaches where each UE, in the group of UEs, is associated with at least one of: a same virtual local area network (VLAN) identified in the multicast or broadcast traffic, a same set of parameter values, used for packet filtering, included in the multicast or broadcast traffic, or a combination thereof in order to use VLAN identifiers for groups.  

Obrist in the same field of endeavor teaches in ¶ [ 0026] According to still another embodiment of the present disclosure, a multicast source is adapted to write a multicast identifier such as a VLAN (virtual local area network) ID, a multicast address (as in the switches on Ethernet level),  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Obrist ¶[0026]  so that each UE, in the group of UEs can be identified as part of a VLAN group.

Conclusion;


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

 
	
	/KEVIN C. HARPER/             Primary Examiner, Art Unit 2462